                       IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF UTAH

 CHARLES SCHULTZ,

                        Plaintiff,                   ORDER ADOPTING REPORT AND
                                                         RECOMMENDATION
           v.

 MICHAEL AVERETT, HEATHER
 BATEMAN, KASEY BATEMAN, JAY                          Case No. 2:15-cv-00720-JNP-EJF
 BINKERD, JONATHAN BLOTTER,
 ERIC BUNKER, LYNN CRISLER,                           Judge Jill N. Parrish
 LAMBERT DEEGAN, MICHAEL
 DUGGIN, JOHN GLODOWSKI, DIANE
 GROSE, DANIEL HARVATH, KIM
 NORRIS, ED PRESSGROVE, LANCE
 TURNER, PAM SKINNER, LYNNE
 SCHINDURLING, FRANCIS SMITH,
 GARY WALTON, GARY WEIGHT, THE
 TOWN OF DANIEL, and JOHN DOES 1
 through 10,

                        Defendants.

       Plaintiff Charles Schultz sued the Town of Daniel and a number of individuals, alleging

that they violated his rights by preventing him from rebuilding a home that was destroyed in a fire.

Defendant Eric Bunker moved to dismiss the claims against him. The Town of Daniel and Bunker

also requested an award of attorney fees. 1 Magistrate Judge Furse issued a Report and

Recommendation suggesting that the motion to dismiss Bunker from this suit be granted and that

the motion for attorney fees be denied. [Docket 106]. Judge Furse notified the parties that a failure




       1
         These defendants originally moved to dismiss Schultz’s Eighth Cause of Action, which
asserted a takings claim. But they later withdrew this portion of the motion.
to file a timely objection to her recommendation could waive any objections to it. No party filed

an objection within the allotted time.

       Because no party objected to the Report and Recommendation, any argument that it was in

error has been waived. See United States v. One Parcel of Real Prop., 73 F.3d 1057, 1060 (10th

Cir. 1996). The court will decline to apply the waiver rule only if “the interests of justice so

dictate.” Moore v. United States, 950 F.2d 656, 659 (10th Cir. 1991). The court has reviewed the

Report and Recommendation and concludes it is not clearly erroneous. Thus, the court finds that

the interests of justice do not warrant deviation from the waiver rule and ADOPTS IN FULL the

Report and Recommendation.

       Accordingly, the court ORDERS as follows:

       1. The Report and Recommendation [Docket 106] is ADOPTED IN FULL.

       2. The motion to dismiss filed by the Town of Daniel and Bunker [Docket 57] is

           GRANTED IN PART AND DENIED IN PART. All claims against Bunker are

           dismissed with prejudice. The court denies the motion to the extent that it seeks

           dismissal of the Eighth Cause of Action and to the extent that the defendants seek an

           award of attorney fees.

       SO ORDERED July 29, 2019.

                                            BY THE COURT:



                                            ______________________________________
                                            JILL N. PARRISH
                                            United States District Judge




                                                   2
